OPINION — AG — (1) THE OFFICIALS (COUNTY OR CITY) WHOSE DUTY IT IS TO HAVE CUSTODY OF THE GENERAL FUND OF THE RESPECTIVE GOVERNMENTAL UNITS SHALL ALSO HAVE CUSTODY OF THE FUNDS FOR THEIR RESPECTIVE GOVERNMENTAL UNITS USED FOR FINANCING THE EXPENSES OF THE CITY COUNTY HEALTH DEPARTMENT. IN REGARD TO CITIES, WE REFER YOU TO 19 O.S. 1961 326 [19-326] AND 19 O.S. 1961 244 [19-244], IN REGARD TO CITIES, WE REFER YOU TO THE PERTINENT PROVISIONS OF THE PARTICULAR CITY CHARTER AND/OR THE STATUTES UNDER TITLE 11 O.S. 1961 GOVERNING THE CLASS INTO WHICH THE PARTICULAR CITY FALLS. (2) PROCEDURE TO PROCESSING OF CLAIMS SEE BODY OF OPINION. (3) YES, THE COUNTY TREASURER OF THE COUNTY UNDER WHICH THE CITY COUNTY HEALTH DEPARTMENT EXISTS HAVE AUTHORITY TO REGISTER NON PAYABLE WARRANTS ISSUED UNDER APPROPRIATIONS PROVIDED FOR ARTICLE X, SECTION 9(A) (4) THE COUNTY TREASURER MAY INVEST FUNDS IN SAID WARRANTS AS LONG AS HE FOLLOWS THE CONDITIONS SET FORTH IN 62 O.S. 1961 541 [62-541] (5) ONLY THOSE FEES WHICH PERTAIN TO PUBLIC HEALTH COLLECTED UNDER COUNTY ORDINANCES, RULES OR REGULATIONS SHALL BECOME A PART OF THE GENERAL FUND OF THE COUNTY. (7) THE SEPARATE FUNDS WHICH YOU REFER TO MAY NOT BE COMBINED INTO ONE ACCOUNT PRIOR TO THEIR DISTRIBUTION, BUT EACH SOURCE OF REVENUE MUST BE KEPT IN ITS SEPARATE ACCOUNT AS IS PROVIDED FOR BY STATUTES REFERRED TO IN ANSWER TO YOUR FIRST AND SECOND QUESTIONS. CITE: 63 O.S. 1963 Supp., 1-217 [63-1-217], 62 O.S. 1961 475 [62-475], 62 O.S. 1961 301-304.2 [62-301] — [62-304.2], 19 O.S. 1961 326 [19-326], 62 O.S. 1961 471-476 [62-471] — [62-476], 63 O.S. 1963 Supp., 1-208 [63-1-208] (TERRY SHIPLEY)